Case 1:19-cr-20296-BB Document 16 Entered on FLSD Docket 05/21/2019 Page 1 of 2




 AWL:plt


                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                               CASE NO.   19-20296-CR-BLOOM/LOUIS


 UNITED STATES OF AMERICA,

 vs.

 RICHARD KUKLINSKI,

                  Defendant.
 - - - - - - - - - - - - -I
                                   NOTICE OF APPEARANCE

           Undersigned counsel hereby files this Notice of Appearance as counsel of record as to

 criminal forfeiture for the United States of America in this cause.

                                                       Respectfully submitted,

                                                       ARIANA FAJARDO ORSHAN
                                                       UNITED STATES ATTORNEY



                                               By:     s/ Alison W Leg
                                                       Alison W. Lehr
                                                       Assistant United States Attorney
                                                       Fla. Bar No. 444537
                                                       99 N.E. 4th Street, 7th Floor
                                                       Miami, Florida 33132-2111
                                                       Tel (305)961-9176
                                                       Fax (305) 536-7599
                                                       alison.lehr@usdoj.gov
Case 1:19-cr-20296-BB Document 16 Entered on FLSD Docket 05/21/2019 Page 2 of 2



                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that, on May 211, 2019, I electronically filed the foregoing

 document, Notice ofAppearance with the Clerk of the Court using CM/ECF.



                                                 s!Alison W Lehr
                                                 Alison W. Lehr
                                                 Assistant U.S . Attorney




                                             2
